SET ASIDE and REMAND; and Opinion Filed January 14, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01424-CV

                    ORIENTAL BUILDING SERVICES, INC., Appellant
                                      V.
                              RENE LEDUC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-05687-M

                             MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice O’Neill
       Before the Court is appellant’s agreed motion to dismiss the appeal. Appellant has

informed the Court that the parties have settled their differences. In accordance with the parties’

agreement, we set aside the trial court’s judgment dated September 21, 2012 without regard to

the merits and remand the case to the trial court for rendition of judgment in accordance with

their agreement. See TEX. R. APP. P. 42.1(a)(2)(B).




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE

121424F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ORIENTAL BUILDING SERVICES, INC.,                   On Appeal from the 298th Judicial District
Appellant                                           Court, Dallas County, Texas.
                                                    Trial Court Cause No. DC-10-05687-M.
No. 05-12-01424-CV         V.                       Opinion delivered by Justice O’Neill.
                                                    Justices Myers and Brown, participating.
RENE LEDUC, Appellee

        In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s
judgment dated September 21, 2012 without regard to the merits and remand this case to the trial
court for rendition of judgment in accordance with the parties’ agreement.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered this 14th day of January, 2014.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE




                                              –2–